*437DISSENTING OPINION.
GRAVES, J.
I concur in the first paragraph of the opinion written by our brother Woodson. I do not concur in the second paragraph, because as I read the evidence in the record, the driver was guilty of negligence as a matter of law. As I read the evidence showing the surroundings and what was done by the driver, the trial court had a right to say as a matter of law that there was negligence upon the part of the driver, which contributed to the injury of plaintiff.
Nor do I concur in all that is said in the third paragraph of the opinion. I therefore dissent as to the result.